Dismiss and Opinion Filed July 31, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00623-CV

                                 FELICIA ATLAS, Appellant
                                           V.
                             GSI MANAGEMENT, LLC, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-01918-D

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
         By letter dated May 15, 2015, the Court directed appellant to pay the filing fee for the

appeal within ten days. On July 15, 2015, we notified appellant that the Dallas County District

Clerk had informed us no payment had been made for the clerk’s record. We directed appellant

to file, within ten days, written verification that she had either paid or made payment

arrangements for the clerk’s record or that she was entitled to proceed without payment for the

record. We warned that failure to do so would result in dismissal of the appeal. Appellant has

not responded to either letter, the filing fee has not been paid, and the clerk’s record has not been

filed.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(a).




150623F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FELICIA ATLAS, Appellant                           On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-15-00623-CV         V.                      Trial Court Cause No. CC-15-01918-D.
                                                   Opinion delivered by Chief Justice Wright,
GSI MANAGEMENT, LLC, Appellee                      Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee GSI Management, LLC recover its costs of this appeal
from appellant Felicia Atlas.


Judgment entered July 31, 2015.




                                             –3–